Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-7 in the reply filed on 9/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/19 is considered by the examiner.
Drawings
The drawings submitted on 3/21/19 has been considered.
Claim Analysis
It is noted that the claims have “intended use” language such as “for accommodating a button battery for supplying electric power to the detection unit,” “capable of closing the accommodating chamber,” “so as to close the accommodating chamber,” “for releasing locking,” “ capable of being applied from a prescribed jig to the locking member for releasing locking,” “capable of being applied from a user's finger to the locking member for releasing locking and lower than a force,” “is capable of pivoting about a fulcrum provided at the one of the housing and the cover,” etc.

and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadio (US Publication 2017/0346051).
Regarding claim 1, the Cadio reference discloses a medical device comprising: a detection unit configured to detect biological information of a subject ([P001), a housing defining an accommodating chamber (206), a cover (106), and a locking member supported by one of the housing and the cover (120) and configured to lock the cover to the housing, wherein a space allowing displacement of the locking member is formed by the housing and the cover.  
Regarding claim 3, the Cadio reference discloses wherein a locking force of the locking member is higher than a force (spring force 212; [0053)).  
.  
Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolfs et al. reference (US Publication 2015/0118534).
Regarding claim 1, the Rolfs et al. reference discloses a medical device comprising: a detection unit configured to detect biological information of a subject ([P002)], a housing defining an accommodating chamber (Fig. 3), a cover (22), and a locking member supported by one of the housing and the cover (24) and configured to lock the cover to the housing, wherein a space (space behind the latch in which requires a movement to be snapped in) allowing displacement of the locking member is formed by the housing and the cover.  
Regarding claim 2, the Rolfs et al.  reference discloses wherein the locking member is biased toward an outer side in a radial direction of the button battery by an elastic force ([0039] requiring to be snapped or pushed in), and a space allowing displacement of the locking member in a direction resisting the elastic force is formed by the housing and the cover (26).  
Regarding claim 4, the Rolfs et al. reference discloses wherein a dimension of the space extending along a thickness direction (across of the battery) of the button battery is smaller than a dimension of the accommodating chamber in that direction (Fig. 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfs et al. reference (US Publication US Publication 2015/0118534) in view of Cadio (US Publication 2017/0346051).
Regarding claim 5, the Rolfs reference discloses the claimed invention above and further incorporated herein. The Rolfs reference also discloses the locking member and the locking member includes an engaging portion (tab that acts as a stopper on the surface of the cover of Fig. 1) engaged with another one of the housing and the cover. However, the Rolfs reference is silent in a fulcrum is arranged at a position closer to an application point of the elastic force than to the engaging portion.  The Cadio reference discloses a battery housing and lid for a glucose monitor and also discloses a fulcrum (hinge, 116) arranged on the other end of the (latch tab) in order to secure the door to the electronic device. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the fulcrum (hinge, 116) arranged on the other end of the (latch tab) as disclosed by the Cadio reference for the lid and electronic device of that disclosed by the Rolf et al. reference in order to secure the battery. As a result, the fulcrum (hinge) would be arranged at a position closer to an application point of the elastic force than to the engaging portion.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolfs et al. reference (US Publication 2017/0346051) in view of Poellmann (US Patent 6,525,549).
Regarding claim 7, the Rolfs reference discloses the claimed invention above and further incorporated herein. The Rolfs reference discloses testing blood through blood glucose meter but is silent in disclosing further comprising: a communication unit configured to wirelessly transmit a signal corresponding to the biological information. However, the Poellman reference disclose a blood glucose monitor informs the user through the display device wirelessly (col. 3, li. 25-45). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.